Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed.
The most pertinent prior art is Lin US 20130214642. This prior art teaches some of the structural limitations of claim 1, such as “an accommodating shell comprising a base, a first detection opening towards a first direction, at least one detection device, wherein each of the at least detection device is disposed in the base, a board, disposed in the accommodating shell, a housing, a piezoelectric assembly, a housing, comprising a top wall, a bottom wall and a surrounding side wall connected between the top wall and the bottom wall and surrounding the encapsulating body, wherein the top wall has an opening formed at the position where the top wall is connected with the surrounding side wall and opposite to the bottom wall, and the top wall is disposed on the board, so that at least the bottom wall of the housing is exposed to the first detection opening”. These elements can be seen in Figure 3 of the prior art. The prior art does not teach “a convex portion connected to the base, and a side of the convex portion has a second detection opening toward a second direction, one detection device is disposed in the base or the convex portion of the accommodating shell, a piezoelectric sheet, the piezoelectric sheet has a sensing surface exposed to the encapsulating body and away from the board, and a plurality of fixing members, configured to fix the board on the top wall of the housing to press the board to the encapsulating body of the piezoelectric assembly, thereby pressing the sensing surface of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863